DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I, claims 1-7, have been elected with traverse. Claims 1-8 will be examined.
Claims 9-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04 August 2022.
Applicant's election with traverse of claims 1-7 in the reply filed on 04 August 2022 is acknowledged. The traversal is on the ground(s) that Kimura does not disclose the special technical feature of Group I, claims 1-7, and Group II, claim 8. Examiner respectfully agrees and the unity of invention/election requirement for group II, claim 8, has been withdrawn and claim 8 will be examined accordingly. Claims 9 and 16 did not have specific arguments towards them thus the restrictions are being maintained. They may be amended during prosecution for possible rejoinder.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit, determination unit, and output unit in claims 1 and/or 3-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“Acquisition unit” is interpreted as a general-purpose or dedicated electric circuit, as mentioned in [0045] of the PGPUB.
“Determination unit” is interpreted as a general-purpose or dedicated electric circuit, as mentioned in [0051] of the PGPUB.
“Output unit” is interpreted as a general-purpose or dedicated electric circuit, as mentioned in [0058] of the PGPUB.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-4 and 6 are further rejected due to their dependency to claim 1.
Claim 1 recites “…to determine that the dementia level is more severe as the long press ratio is lower” in lines 10-11 and claim 8 recites “in the determining, the dementia level is more severe as the long press ratio is lower” in lines 12-13. It is unclear what the dementia level is being compared to when lines 10-11 in claim 1 and line 12 of claim 8 recite “…the dementia level is more severe…” Furthermore, it is unclear what the long press ratio is lower than. It is unclear if there is a reference ratio or a threshold ratio. Clarification is requested.
Claim 5 recites “when the dementia level determined by the determination unit is more severe than a reference level” in lines 2-3. It is unclear what is considered “severe.” It is unclear if the dementia level is below or about the reference level. [0014] of the specification states that the dementia level may be set in two stages: a normal level corresponding to a range of a healthy person and an abnormal level corresponding to a range of mild cognitive impairment and dementia. The abnormal may also be further subdivided into sub-levels. It is unclear what range is considered as a healthy person and what range is considered as a person with mild cognitive impairment and dementia. Clarification is requested.
Claim 7 recites “…in a determination target period including a training period in which the training content is displayed” in lines 3-5.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 8 follows.
Regarding claim 8, the claim recites a series of steps or acts, including outputting dementia information indicating the dementia level determined by the determining. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of determining a dementia level of the user based on the long press ratio acquired by the acquiring sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 8 recites outputting dementia information indicating the dementia level determined by the determining, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The outputting of the dementia information does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the outputted dementia information, nor does the method use a particular machine to perform the Abstract Idea. Claim 8 merely recites a processor performs the recited steps. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of acquiring a long press ratio and determining a dementia level of the user based on the long press ratio acquired by the acquiring. Acquiring a value (long press ratio) and analyzing the determined value to determine a severity (dementia level) is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the acquiring and determining steps are each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claim 1.
Regarding claim 1, the system recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The acquisition unit is a generic sensor configured to perform pre-solutional data gathering activity, the output unit is a generic device configured to perform well-understood, routing, and conventional outputting, and the determination unit is configured to perform the Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data analyzing and the display of data. The analyzing  steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kandori et al. ’957 (US Pub No. 2017/0251957) in view of Dagum ‘899 (US Pub No. 2015/0112899).
Regarding claim 1, Kandori et al. ‘957 teaches a dementia determination system (Title, [0028]), comprising:
an acquisition unit configured to acquire, a number of presses of the button of the operating device used by a user to operate an electric device ([0049]);
a determination unit configured to determine a dementia level of the user ([0049]); and
an output unit configured to output dementia information indicating the dementia level determined by the determination unit ([0049]).
Kandori et al. ‘957 teaches all of the elements of the current invention as mentioned above except for acquiring a long press ratio which is a ratio of a number of long presses in which a button of an operating device is pressed for a time longer than a reference time; and determining a dementia level of the user based on the long press ratio acquired by the acquisition unit; wherein the determination unit is configured to determine that the dementia level is more severe as the long press ratio is lower.
Dagum ‘899 teaches the frequency of events can be monitored for cognitive measurement as well as the quality of each event, such as latencies between gestures, tapping, body motions, eye movements or keystrokes, erroneous keystrokes or gestures, duration of key presses, misspellings and kinetic activities of motion, gait, or balance that are captured by wearable electronic sensors and recorded or transmitted to an electronic device ([0052]).
Dagum ‘899 teaches that cognitive function, which is affected by dementia (Title, [0011]) can be evaluated by determining the amount of keystrokes and duration of key presses. Kandori et al. ‘957 teaches that dementia could be determined from the amount of presses of a button. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have calculated a long press ratio which is a ratio of a number of long presses in which a button of an operating device is pressed for a time longer than a reference time, to a number of presses of the button of the operating device used by a user to operate an electric device as a ratio is a simple and well-known mathematical concept for comparing two numbers.
Regarding claim 2, Kandori et al. ‘957 in view of Dagum ‘899 teaches all of the elements of the current invention as mentioned above except for when the long press ratio is greater than or equal to a threshold, the determination unit is configured to determine that the dementia level is a normal level corresponding to a range of a healthy person, and
when the long press ratio is lower than the threshold, the determination unit is configured to determine that the dementia level is an abnormal level corresponding to a range of mild cognitive impairment and dementia.
Dagum ‘899 teaches that irregularities in keystrokes and duration of key presses may be an indication of cognitive impairment ([0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the long press ratio to indicate a normal dementia level when the long press ratio is greater than or equal to a threshold and to have modified the long press ratio to indicate an abnormal level of dementia when the long press ratio is lower than the threshold as Dagum ‘899 teaches that more irregularities in keystrokes and duration of key presses are indicative of cognitive impairment.
Regarding claim 3, Kandori et al. ‘957 teaches wherein the output unit is configured to cause the dementia information to be displayed on a screen of the electric device by outputting the dementia information (Fig. 1 display unit 1400 and [0027]).
Regarding claim 8, Kandori et al. ‘957, as modified by Dagum ‘899, teaches a computer-readable non-transitory recording medium on which a program for causing a computer to execute a dementia determination process is recorded, the dementia determination process comprising the recited elements.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kandori et al. ’957 in view of Dagum ‘899 further in view of Walker II ‘232 (US Pub No. 2015/0213232).
Regarding claim 4, Kandori et al. ‘957 in view of Dagum ‘899 teaches all of the elements of the current invention as mentioned above except for wherein by outputting training content for an operation in which the operating device is used based on the dementia level determined by the determination unit, the output unit Page 3 of 7is configured to cause the training content to be displayed on a screen of the electric device.
Walker II ‘232 teaches outputting a therapy to improve a person’s cognitive health or to prevent future dementia-related diseases ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kandori et al. ‘957 in view of Dagum ‘899 to include outputting training content as Walker II ‘232 teaches that this will aid in improving a person’s cognitive health or prevent future dementia-related diseases.
Regarding claim 5, Kandori et al. ‘957 in view of Dagum ‘899 further in view of Walker II ‘232 teaches all of the elements of the current invention as mentioned above except for wherein when the dementia level determined by the determination unit is more severe than a reference level, the output unit is configured to cause the training content to be displayed on the screen by outputting the training content.
Walker II ‘232 teaches outputting a therapy to improve a person’s cognitive health or to prevent future dementia-related diseases ([0012]). Previous recommendations and priority lists are compared to any new information either from the profile or from other sources, and a new recommendation is prepared and a priority list for the person ([0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kandori et al. ‘957 in view of Dagum ‘899 further in view of Walker II ‘232 to include outputting training content when the dementia level is determined to be more severe than a reference level as Walker II ‘232 teaches that this will aid in updating the recommendation for the person’s therapy.
Regarding claim 6, Kandori et al. ‘957 in view of Dagum ‘899 further in view of Walker II ‘232 teaches all of the elements of the current invention as mentioned above except for wherein the output unit is configured to cause the training content to be displayed on the screen by outputting the training content set for the dementia level determined by the determination unit.
Walker II ‘232 teaches outputting a therapy to improve a person’s cognitive health or to prevent future dementia-related diseases ([0012]). Previous recommendations and priority lists are compared to any new information either from the profile or from other sources, and a new recommendation is prepared and a priority list for the person ([0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kandori et al. ‘957 in view of Dagum ‘899 further in view of Walker II ‘232 to include outputting training content set for the dementia level determined as Walker II ‘232 teaches that this will aid in updating the recommendation for the person’s therapy.
Regarding claim 7, Kandori et al. ‘957 in view of Dagum ‘899 further in view of Walker II ‘232 teaches all of the elements of the current invention as mentioned above except for wherein the acquisition unit is configured to newly acquire the long press ratio in a determination target period including a training period in which the training content is displayed, and the determination unit is configured to newly determine the dementia level based on the long press ratio newly acquired by the acquisition unit.
Walker II ‘232 teaches outputting a therapy to improve a person’s cognitive health or to prevent future dementia-related diseases ([0012]). Previous recommendations and priority lists are compared to any new information either from the profile or from other sources, such as a new long press ratio, and a new recommendation is prepared and a priority list for the person ([0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kandori et al. ‘957 in view of Dagum ‘899 further in view of Walker II ‘232 to include acquiring a new long press ratio in a determination target period including a training period in which the training content is displayed as Walker II ‘232 teaches that this will aid in updating the recommendation for the person’s therapy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pozos et al. ‘482 (US Pub No. 2001/0049482) teaches a force measuring device. Lindberg et al. ‘625 (US Pub No. 2019/0380625) teaches a method of a user pressing keys to determine dexterity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AURELIE H TU/Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791